Title: To Thomas Jefferson from Joshua Danforth, 16 July 1803
From: Danforth, Joshua
To: Jefferson, Thomas


          
            
              Sir,
            
            Pittsfield July 16th. 1803
          
          Although I have not the honor of being personally acquainted with you, yet my veneration & esteem for you is great.—I feel grateful towards you because you have devoted a great portion of your useful life to the service of our Common Country for which you ought to receive the thanks of the American People.—
          My principal object in making this Communication is to send you the last Pittsfield paper which contains the Toasts drank, on the fourth of July, by the Inhabitants of Lenox & Pittsfield.
          There has been a republican paper established in this Town for almost three years.—It has in my Opinion, been well conducted.—I believe that the editor of the “Sun” at the request of Mr. Bidwell forwarded to you his paper for some months, but not knowing whether it was agreeable to you he discontinued it.—I wish you would become a Subscriber to this paper as it would encourage the printer—I think it is probable you have a great many applications of this kind, but I doubt whether many of them are entitled to as much Consideration as this.
          A motion will be made at the next Session of the Legislature of Massachusetts to divide the State into districts, for the Choice of electors of President &c, but it is very uncertain whether it will suceed, if it should, Massachusetts will give eight or nine Votes to the republican Candidate for President.
          I am personally acquainted with Judge Lincoln the Attorney Genl. & Mr. Granger P.M. Genl.—Please to enquire of them as to my Character. 
          With the most Sincere wishes for your happiness & prosperity I am with great respect Your friend
          
            
              Joshua Danforth
            
          
        